IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


MARK W. SCHWALM,                 : No. 42 MAL 2017
                                 :
                Petitioner       :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
           v.                    :
                                 :
                                 :
RUPEN G. MODI, D.O., HOLY SPIRIT :
HOSPITAL OF THE SISTERS OF       :
CHRISTIAN CHARITY, AND NEW       :
JERSEY/PENNSYLVANIA EM-I MEDICAL :
SERVICES, P.C.,                  :
                                 :
                Respondents      :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.